Citation Nr: 1439122	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-31 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right knee disability.

2. Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to December 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination.

The Veteran seeks service connection for low back and right hip disorders, both as secondary to his service connected right knee disability.  The Veteran was afforded a VA examination in June 2010; however, the examiner did not address whether the Veteran's claimed conditions were caused or aggravated by his service-connected right knee disability.  Accordingly, the examination report is inadequate for rating purposes and a remand is necessary to schedule another VA examination to obtain adequate etiology opinions.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from the Fayetteville VAMC dated since June 2010 and associate the records, if any, with the claims file.

2. Then schedule the Veteran for a VA examination to determine the etiology of his spine and right hip disorders.  The claims file and copies of pertinent records on Virtual VA and/or VBMS must be provided to the examiner for review and he or she must indicate review of these items in the examination report.

Any necessary tests should be performed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether it is at least as likely as not (50 percent probability or more) that any diagnosed spine and right hip disorders are related to service or the Veteran's service-connected right knee disability, to include whether any spine or right hip disorder was aggravated or worsened by the right knee disability.

The Board notes that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

If it is determined that a spine and/or right hip disability was aggravated by the service-connected right knee disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

A discussion of the underlying reasons for all opinions expressed must be included in the reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



